Filed 12/3/21 P. v. Thompson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C088523

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE010736)

           v.

 RAFT LEE THOMPSON,

                    Defendant and Appellant.




         Defendant Raft Lee Thompson hit a man with a U-Haul truck multiple times, then
drove the truck into a woman who was holding her baby, injuring both the man and the
woman. A jury found defendant guilty of attempted murder, felony child endangerment,
and multiple counts of assault with a deadly weapon. The trial court sentenced him to 16
years plus 75 years to life in prison. Defendant appeals, arguing his counsel violated his
Sixth Amendment rights by conceding guilt to a lesser included offense during closing
arguments. We affirm the judgment.



                                                             1
                     FACTUAL AND PROCEDURAL HISTORY
                                            I
                                        The Facts
       After spending the night with Misty W. and several friends at Misty W.’s aunt’s
house, Ronald K. drove Misty W. to pick up her infant daughter from a relative’s house
the next morning. They picked up Misty W.’s child and then drove back to her aunt’s
house. When they arrived, defendant had parked a U-Haul truck out front. Defendant
told Misty W. he was changing the locks and “getting all [Misty W.’s aunt’s] shit out of”
the house. He told Misty W. that if she did not tell him where her aunt was, “then we’re
going to have a problem.”
       Ronald K. went inside the house, where he noticed the window in the house was
broken and the dog was missing. He walked outside, where defendant was seated inside
the parked U-Haul. Ronald K. knocked on the U-Haul’s window, but when defendant
did not respond and began to pull the U-Haul away, Ronald K. walked towards his car so
he could go out looking for the missing dog. As Ronald K. stood inside the “V” of the
driver’s side door of his car, defendant floored the U-Haul’s accelerator and smashed into
Ronald K., pinning him against his car. Defendant backed up and hit Ronald K. four
more times. Ronald K. was able to get into the car, which defendant continued to back
up and hit several more times. Misty W. came out of the house with her baby.
Defendant drove the U-Haul towards Misty W., who threw her baby into the grass to
avoid the path of the U-Haul. Defendant pinned Misty W. against the garage, backed up,
and drove into Ronald K.’s car again. The truck got stuck and the police arrived shortly
thereafter. When Misty W. asked defendant why he tried to hit her and her baby, he
responded, “I wanted to kill you guys.” Ronald K. and Misty W. were both treated for
injuries.




                                            2
                                              II
                                         The Trial
        Defense counsel made a brief opening statement, asking the jury “to find
[defendant] not guilty of the seven charges as he didn’t commit actual crimes on June
2nd.” After the prosecution began to present its case, defendant asked to make a
Marsden motion.1 At the Marsden hearing, defendant said he was unhappy that his
attorney did not more aggressively challenge a witness on his testimony that defendant
said he was going to kill Ronald K., which defendant claimed was untrue. Defendant
further asserted that he wanted his attorney to present defendant’s statement to a police
officer, saying that Ronald K. had threatened defendant prior to defendant’s assault. The
trial court denied defendant’s request to relieve his attorney, finding she had properly
represented defendant, and noting that the parties were constrained by the rules of
evidence and the trial court’s rulings on evidentiary issues. The trial court said that
defendant’s attorney could best explain their trial strategy to defendant “when the time is
right,” and reminded defendant that they had not yet put on their defense case.
        During closing arguments, defense counsel stated: “[Defendant] is guilty. He is
guilty of the committing [sic] an assault, he is guilty of false imprisonment, and he is
guilty of vandalism. He is not guilty of attempt[ed] murder on Misty [W.] or
[Ronald K.], he is not guilty of child abuse likely to produce great bodily injury or death
on the child, and he’s not guilty of an assault with a deadly weapon.” 2 With respect to
self-defense, defense counsel noted that she “sort of glossed over the self-defense
instruction” but that the jury did not “even have to discuss self-defense because you’re



1   People v. Marsden (1970) 2 Cal.3d 118.
2 Although defense counsel stated that defendant was guilty of simple assault, false
imprisonment, and vandalism, defendant was not charged with, and the jury was not
instructed on, false imprisonment or vandalism.

                                              3
not going to find that the district attorney has proved beyond a reasonable doubt that on
June 2nd [defendant’s] actions were coupled with an intent to kill.”
        The jury was instructed on two counts of attempted murder with a deadly and
dangerous weapon (Pen. Code, §§ 664, 187, subd. (a), 12022, subd. (b)(1)),3 felony child
endangerment (§ 273a, subd. (a)), and three counts of assault with a deadly weapon
(§ 245, subd. (a)(1)). As to the felony assault charges, the jury instructions also included
the lesser included offense of simple assault. The jury was further instructed that self-
defense was a defense to the assault charges. The jury found defendant guilty on one
count of attempted murder of Ronald K. with a dangerous and deadly weapon, child
abuse likely to produce great bodily injury, and three counts of assault with a deadly
weapon. They could not reach a verdict on the charge of attempted murder of Misty W.,
and the trial court granted the People’s motion to dismiss the charge.
        At sentencing, the trial court commented that the record was “abundantly clear”
that defendant still denied the allegations against him. The trial court sentenced
defendant to an aggregate term of 16 years plus 75 years to life, comprised of 25 years to
life for count one (attempted murder), plus one year consecutive for the weapon use
enhancement, 25 years to life for count five (assault with a deadly weapon), 25 years to
life for count six (assault with a deadly weapon), plus five years consecutive each for
counts one, five, and six, for a prior strike conviction. Defendant’s prison terms for
counts three and four were stayed pursuant to section 654.




3   Undesignated statutory references are to the Penal Code.

                                             4
                                      DISCUSSION
       Defendant contends that defense counsel improperly conceded his guilt when she
asserted at closing that defendant was guilty of committing simple assault.4 Relying
primarily on McCoy v. Louisiana (2018) ___ U.S. ___ [200 L.Ed.2d 821] (McCoy),
defendant argues that his attorney violated his Sixth Amendment right to counsel by
overriding defendant’s desire to maintain his innocence and pursue acquittal. We are not
persuaded.5
       “[C]ertain decisions regarding the exercise or waiver of basic trial rights are of
such moment that they cannot be made for the defendant by a surrogate. A defendant . . .
has ‘the ultimate authority’ to determine ‘whether to plead guilty, waive a jury, testify in
his or her own behalf, or take an appeal.’ [Citations.] Concerning those decisions, an
attorney must both consult with the defendant and obtain consent to the recommended
course of action.” (Florida v. Nixon (2004) 543 U.S. 175, 187.) Accordingly, in McCoy,
the United States Supreme Court held that defendant has the sole authority to decide
whether to admit guilt or maintain innocence, regardless as to whether it was an advisable
legal strategy. (McCoy, supra, 200 L.Ed.2d at p. 827.)
       In McCoy, the defendant was charged with three murders and “vociferously
insisted on his innocence and adamantly objected to any admission of guilt.” (McCoy,
supra, 200 L.Ed.2d at p. 825.) However, his attorney told the jury in his opening
statement that there was “ ‘no way reasonably possible’ that they could hear the



4  Defendant argues that his counsel improperly conceded guilt on assault, vandalism, and
false imprisonment, but only assault is at issue, because defendant was not charged with
vandalism or false imprisonment.
5 The People’s brief analyzes this as an ineffective assistance of counsel claim, which is
not the correct standard. Under McCoy, a counsel’s admission of guilt against a
defendant’s express wishes is structural error, which is not subject to harmless error
review. (McCoy, supra, 200 L.Ed.2d at p. 833.)

                                              5
prosecution’s evidence and reach ‘any other conclusion than Robert McCoy was the
cause of these individuals’ death.’ ” (Id. at p. 828.) The defendant immediately
protested, complaining to the trial court outside the jury’s earshot that his attorney was
“ ‘selling [him] out’ ” by admitting he committed the murders. (Ibid.) The trial court
cautioned the defendant against further outbursts and permitted his counsel to continue
his opening statement, during which he repeated that defendant committed the murders.
(Id. at pp. 828-829.) During trial, the defendant testified on his own behalf, maintaining
his innocence, and presenting a highly dubious alibi defense. (Ibid.) In closing, defense
counsel “reiterated that McCoy was the killer,” telling “the jury that he ‘took [the] burden
off of [the prosecutor].’ ” The jury found the defendant guilty of first degree murder on
all three counts. (Id. at p. 829.)
       The defendant filed a motion for new trial arguing that “the trial court violated his
constitutional rights by allowing [counsel] to concede McCoy ‘committed three murders,’
[citation], over McCoy’s objection.” (McCoy, supra, 200 L.Ed.2d at p. 829.) The
Louisiana Supreme Court denied the motion for new trial, “ruling that defense counsel
had authority so to concede guilt, despite the defendant’s opposition to any admission of
guilt . . . because counsel reasonably believed that admitting guilt afforded McCoy the
best chance to avoid a death sentence.” (Ibid.)
       The United States Supreme Court reversed, finding “counsel’s admission of a
client’s guilt over the client’s express objection” is structural error, as it “blocks the
defendant’s right to make a fundamental choice about his own defense.” (McCoy, supra,
200 L.Ed.2d at p. 826.) It explained that “[w]hen a client expressly asserts that the
objective of ‘his defen[s]e’ is to maintain innocence of the charged criminal acts, his
lawyer must abide by that objective and may not override it by conceding guilt.
[Citations.]” (Id. at p. 831.) Thus, the Supreme Court concluded that “admission of
[defendant’s] guilt despite [defendant’s] insistent objections [is] incompatible with the
Sixth Amendment.” (Id. at p. 834.)

                                               6
       McCoy is only implicated where the attorney concedes guilt “over the defendant’s
intransigent and unambiguous objection.” (McCoy, supra, 200 L.Ed.2d at pp. 829, 834.)
“When counsel informs the defendant of the strategy counsel believes to be in the
defendant’s best interest” and the defendant remains silent, “counsel’s strategic choice is
not impeded by any blanket rule demanding the defendant’s explicit consent.” (Florida v.
Nixon, supra, 543 U.S. at p. 192.) To obtain relief under McCoy, the record must show:
(1) that defendant’s plain objective is to maintain his innocence and pursue an acquittal,
and (2) that trial counsel disregards that objective and overrides his client by conceding
guilt. (People v. Eddy (2019) 33 Cal.App.5th 472, 482-483, citing McCoy, at pp. 827,
829-833.) “[W]e have found no authority, nor has [defendant] cited any, allowing
extension of McCoy’s holding to a situation where the defendant does not expressly
disagree with a decision relating to his right to control the objective of his defense.”
(People v. Lopez (2019) 31 Cal.App.5th 55, 66.)
       Here, unlike in McCoy, defendant did not communicate to his attorney, or to the
trial court, that he objected to his counsel’s concession of guilt during the closing
argument. Although defendant denied guilt and sought to admit evidence supporting the
theory that he was acting in self-defense, nothing in the record indicates that he voiced an
“intransigent objection” to his counsel’s trial strategy to concede that he committed
simple assault. Defendant also did not move for a new trial based on his counsel’s
admission. Without any evidence that defendant objected to counsel’s concession, or
otherwise made clear to counsel that he did not wish to concede guilt of simple assault
during closing arguments, McCoy does not apply. (See, e.g., People v. Lopez, supra,
31 Cal.App.5th at p. 66 [McCoy inapplicable where there was no evidence the defendant
objected to his counsel’s decision to concede guilt]; People v. Franks (2019)
35 Cal.App.5th 883, 891 [McCoy inapplicable where the defendant denied guilt but never
made clear a desire to pursue innocence as his defense].)



                                              7
                                 DISPOSITION
     The judgment is affirmed.



                                           /s/
                                          HOCH, J.



We concur:



 /s/
MURRAY, Acting P. J.



 /s/
KRAUSE, J.




                                      8